Campbell, C. J.,
delivered the opinion of the court.
The third instruction for the State is subject to one of the grounds-of objection for which the fifth instruction for the State in Hawthorne v. The State, 58 Miss. 778, was condemned, i. e., it makes it incumbent on the defendant to produce in evidence circumstances of alleviation, excuse, or justification to the satisfaction of the jury. An instruction very much like this was approved in Harris v. The State, 47 Miss. 318, but we, nevertheless, disapprove it.
The sixth instruction for the State told the jury that the defendant must have been in actual danger at the time of the killing to justify him in shooting for his own defense. It is true that another and distinct clause of the instruction qualifies the foregoing by embracing the proposition of the sufficiency of apparent danger at the time to justify action in defense, but it is by no means clear that *145the instruction as a whole was properly understood, and that it did not do harm.
The conflicting evidence as to the circumstances of the killing made it especially important that no error should be committed in instructing the jury.
It is matter of much regret that we feel compelled so often to reverse the judgments in criminal cases, because of serious errors which could easily be avoided. When we see that the jury has been misdirected, and may have been misled thereby, our duty is to grant a new trial. If fewer instructions were given and greater care was observed in framing them, it would be most favorable to the interest of the State in the administration of the criminal laws. In many cases it would be wise to give no instructions at all for the State, and in none is it prudent to give many. By this course convictions would be just as numerous and reversals would be rare.

Judgment reversed.